DETAILED ACTION
Claims 1-14 are pending in the instant application, Applicant having amended claims 1-2 and 8-9.
Applicant’s amendments to claims 1 and 8 are sufficient to overcome the previous rejections of claims 1-14 under 35 U.S.C. 101 and the rejections of claims 1-14 under 35 USC 101 are withdrawn.
Applicant’s amendments to claims 1 and 8 are sufficient to overcome the previous rejection of claims 1-14 under 35 U.S.C. 102 and the rejection of claims 1-14 under 35 USC 102 is withdrawn.
    
Allowable Subject Matter
Claims 1-14 stand allowed.
The following is an examiner’s statement of reasons for allowance. The primary reasons for allowance of the claims are:
The incorporation of the performance of the movement plan by an actual autonomous robot is sufficient to integrate a practical application into the previously identified abstract idea. Thus, claims 1-14 are patent eligible.
The claims are allowable over the prior art of record because the prior art does not teach the approach of an autonomous robot applying a material to achieve a goal state distribution of that material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov. The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623